DETAILED ACTION
Status
This Office Action is responsive to claim amendments filed for No. 16/654,285 on January 31, 2022. Please note: Claims 1, 2, 4, 6, 8, 11-13 and 16-19 have been amended. Claims 1-19 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The claim objections are hereby withdrawn since the amended claims, submitted on January 31, 2022, overcome the objections.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-10, 12, 13 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 20180357460 A1), hereinafter Smith, in view of Cheng et al. (US 20210210567 A1), hereinafter Cheng.

Regarding Claim 1, Smith teaches:
(FIG. 16A), comprising:
a display substrate (FIG. 16A: 1606);
a plurality of display elements (display sub-pixels) disposed on the display substrate (See FIG. 16A: display sub-pixels disposed on the display substrate 1606);  
at least one aperture region formed as a hole through the display substrate (FIG. 16A: display sub-pixels are in groups of R, G, B, with at least one aperture region (opening) formed as a hole through the display substrate disposed in the plurality of display elements (between each group of R, G, B sub-pixels); See also FIG. 15C, showing how the sub-pixels are arranged with a plurality of openings between them, corresponding to the claimed at least one aperture region);
a sensor light source (LEDs 1602 collectively form a sensor light source) for illuminating a sensing region (See paragraph [0152]; See FIGS. 18A and 18B, showing how a sensing region on the surface of the cover glass is illuminated by 1602), wherein the sensor light source is separate from the plurality of display elements, and wherein the sensor light source is disposed under the display substrate and under the plurality of display elements (See FIG. 16A: LEDs 1602 are separate from the display sub-pixels, and disposed under the display substrate 1606 and under the display sub-pixels) and is located proximal to the at least one aperture region (See FIG. 16A: LEDs 1602 are located proximal to the at least one aperture region (the openings between each group of R, G, B sub-pixels)); and
a plurality of detectors (Photo-Detectors 1605) configured for detecting light from the sensing region (See FIG. 16A; See paragraph [0152]; See also FIGS. 18A and 18B, showing how light from the sensing region is detected by Photo-Detectors), wherein at least some of the detectors of the plurality of detectors are spaced apart by a pitch (See FIG. 16A: at least some of Photo-Detectors 1605 are spaced apart by a pitch).
Smith does not explicitly teach:
wherein the at least one aperture region is spaced apart from at least one detector of the plurality of detectors by the pitch.
However, in the same field of endeavor, optical sensors integrated in display devices (Cheng, Abstract), Cheng teaches:
	a plurality of detectors (FIGS. 2c and 3a: 121) configured for detecting light from a sensing region (See paragraph [0047], lines 1-16), wherein at least some of the detectors of the plurality of detectors are spaced apart (See annotated FIG. 2c below, showing at least some of the detectors of the plurality of detectors are spaced apart by a pitch, and wherein at least one aperture region is spaced apart from at least one detector of the plurality of detectors by the pitch).

    PNG
    media_image1.png
    399
    613
    media_image1.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the optical sensing system (as taught by Smith) so the at least one aperture region is spaced apart from at least one detector of the plurality of detectors by the pitch (as taught by Cheng). This would be achieved by removing photodetectors 1605 in FIG. 16A of Smith from between display sub-pixels to arrive at the arrangement of photodetectors shown in FIG. 2c of Cheng. Doing so would have saved manufacturing cost as long as the display array is of relatively greater resolution, so as to require fewer detectors (See Cheng, paragraph [0057]).

Regarding Claim 2, Smith in view of Cheng teaches all of the elements of the claimed invention, as stated above. Furthermore, Smith in view of Cheng teaches:
(See Smith, paragraph [0152]; See Smith, FIG. 16A: Photo-Detectors 1605 disposed within the display sub-pixels, wherein the at least one aperture region is disposed at a middle location between display elements of the plurality of display elements; See also Cheng, annotated FIG. 2b below, showing the at least one aperture region is disposed at a middle location between display elements 111 of the plurality of display elements). 

    PNG
    media_image1.png
    399
    613
    media_image1.png
    Greyscale

Regarding Claim 3, Smith in view of Cheng teaches all of the elements of the claimed invention, as stated above. Furthermore, Smith teaches:
The optical sensing system of claim 1, wherein the sensor light source comprises one or multiple light emitting diodes (LEDs) (See FIG. 16A: LEDs 1602 collectively form the sensor light source).

Regarding Claim 4, Smith in view of Cheng teaches all of the elements of the claimed invention, as stated above. Furthermore, Smith teaches:
(See paragraph [0152]; See FIG. 16A: 1605 disposed on 1606 and 1602 disposed under 1605).

Regarding Claim 8, Smith in view of Cheng teaches all of the elements of the claimed invention, as stated above. Furthermore, Smith in view of Cheng teaches:
The optical sensing system of claim 1, wherein the plurality of display elements includes a plurality of light emitting elements and wherein the plurality of detectors includes a plurality of photosensors within the plurality of light emitting elements (See Smith, paragraph [0152]; See FIG. 16A: the display sub-pixels correspond to a plurality of light emitting elements and the photo-detectors 1605 correspond to a plurality of photosensors within the plurality of light emitting elements), wherein the at least one aperture region supplants at least one photosensor of the plurality of photosensors (See Cheng, annotated FIG. 2b below: the at least one aperture region supplants at least one photosensor 121 of the plurality of photosensors as compared to FIG. 2b).

    PNG
    media_image1.png
    399
    613
    media_image1.png
    Greyscale

Claim 9, Smith in view of Cheng teaches all of the elements of the claimed invention, as stated above. Furthermore, Smith teaches:
The optical sensing system of claim 8, wherein the light emitting elements comprise light emitting diodes (LEDs) (See paragraph [0152]; See FIG. 16A: the display sub-pixels are in an OLED display, and therefore comprise light emitting diodes (LEDs)) and the photosensors comprise photodiodes (See paragraph [0078]; See paragraph [0152]).

Regarding Claim 10, Smith in view of Cheng teaches all of the elements of the claimed invention, as stated above. Furthermore, Smith teaches:
The optical sensing system of claim 8, wherein the plurality of display elements are arranged in an array pattern (See FIG. 16A: the display sub-pixels are arranged in an array pattern; See also FIG. 15C, showing how display sub-pixels are arranged in an array pattern).

Regarding Claim 12, Smith teaches:
An optical display device (FIG. 16A), comprising:
a display substrate (FIG. 16A: 1606);
a plurality of display elements (display sub-pixels) including a plurality of aperture regions disposed in the plurality of display elements, each aperture region being formed as a hole through the display substrate (FIG. 16A: display sub-pixels are in groups of R, G, B, with a plurality of aperture regions (openings) formed as a hole through the display substrate disposed in the plurality of display elements (between each group of R, G, B sub-pixels); See also FIG. 15C, showing how the sub-pixels are arranged with a plurality of openings between them, corresponding to the claimed aperture regions);
a sensor light source (See FIG. 16A: LEDs 1602 collectively form a sensor light source) including a plurality of light emitting elements configured for illuminating a sensing region (See paragraph [0152]; See FIGS. 18A and 18B, showing how a sensing region on the surface of the cover glass is illuminated by 1602), wherein the sensor light source is separate from the plurality of display elements, and wherein the sensor light source is disposed under the display substrate and under the plurality of display elements (See FIG. 16A: LEDs 1602 are separate from the display sub-pixels, and disposed under the display substrate 1606 and under the display sub-pixels) and wherein the plurality of light emitting elements are located proximal to corresponding aperture regions of the plurality of aperture regions (See FIG. 16A: LEDs 1602 are located proximal to corresponding aperture regions (the openings between each group of R, G, B sub-pixels)); and
a plurality of detectors (Photo-Detectors 1605) configured for detecting light from the sensing region (See FIG. 16A; See paragraph [0152]; See also FIGS. 18A and 18B, showing how light from the sensing region is detected by Photo-Detectors), wherein at least some of the detectors of the plurality of detectors are spaced apart by a pitch (See FIG. 16A: at least some of Photo-Detectors 1605 are spaced apart by a pitch).
Smith does not explicitly teach:
wherein at least one aperture region of the plurality of aperture regions is spaced apart from at least one detector of the plurality of detectors by the pitch.
However, in the same field of endeavor, optical sensors integrated in display devices (Cheng, Abstract), Cheng teaches:
	a plurality of detectors (FIGS. 2c and 3a: 121) configured for detecting light from a sensing region (See paragraph [0047], lines 1-16), wherein at least some of the detectors of the plurality of detectors are spaced apart by a pitch, and wherein at least one aperture region of a plurality of aperture regions is spaced apart from at least one detector of the plurality of detectors by the pitch (See annotated FIG. 2c below, showing at least some of the detectors of the plurality of detectors are spaced apart by a pitch, and wherein at least one aperture region is spaced apart from at least one detector of the plurality of detectors by the pitch).

    PNG
    media_image1.png
    399
    613
    media_image1.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the optical display device (as taught by Smith) so at least one aperture region of the plurality of aperture regions is spaced apart from at least one detector of the plurality of detectors by the pitch (as taught by Cheng). This would be achieved by removing photodetectors 1605 in FIG. 16A of Smith from between display sub-pixels to arrive at the arrangement of photodetectors shown in FIG. 2c of Cheng. Doing so would have saved manufacturing cost as long as the display array is of relatively greater resolution, so as to require fewer detectors (See Cheng, paragraph [0057]).

Regarding Claim 13, Smith in view of Cheng teaches all of the elements of the claimed invention, as stated above. Furthermore, Smith teaches:
The optical display device of claim 12, wherein the plurality of detectors comprises a plurality of photosensors disposed within the plurality of display elements (See paragraph [0152]; See FIG. 16A: Photo-Detectors 1605 disposed within the display sub-pixels).

Claim 16, Smith in view of Cheng teaches all of the elements of the claimed invention, as stated above. Furthermore, Smith in view of Cheng teaches:
The optical display device of claim 12, wherein the plurality of display elements includes a second plurality of light emitting elements and wherein the plurality of detectors includes a plurality of photosensors within the second plurality of light emitting elements (See paragraph [0152]; See FIG. 16A: the display sub-pixels correspond to a second plurality of light emitting elements and the photo-detectors 1605 correspond to a plurality of photosensors within the second plurality of light emitting elements), wherein each aperture region of the plurality of aperture regions is disposed in a location of, or supplants, one of the plurality of photosensors (See Cheng, annotated FIG. 2b below: the at least one aperture region supplants at least one photosensor 121 of the plurality of photosensors as compared to FIG. 2b).
    PNG
    media_image1.png
    399
    613
    media_image1.png
    Greyscale



Regarding Claim 17, Smith in view of Cheng teaches all of the elements of the claimed invention, as stated above. Furthermore, Smith teaches:
(See paragraph [0152]; See FIG. 16A: the display sub-pixels are in an OLED display, and therefore comprise light emitting diodes (LEDs)) and the plurality of photosensors comprises photodiodes (See paragraph [0078]; See paragraph [0152]).

Regarding Claim 18, Smith in view of Cheng teaches all of the elements of the claimed invention, as stated above. Furthermore, Smith teaches:
The optical display device of claim 16, wherein the plurality of display elements is arranged in an array pattern (See FIG. 16A: the display sub-pixels are arranged in an array pattern; See also FIG. 15C, showing how display sub-pixels are arranged in an array pattern).

Claims 5-7, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Cheng as applied to claims 1 and 12 above, and further in view of Wang et al. (US 20210232841 A1), hereinafter Wang.

Regarding Claim 5, Smith in view of Cheng teaches all of the elements of the claimed invention, as stated above. Furthermore, Smith teaches:
The optical sensing system of claim 1, further comprising:
a transparent cover sheet disposed over the plurality of display elements (See paragraph [0152], disclosing a cover-glass; See FIG. 16A, showing a structure over the plurality of display elements corresponding to a transparent cover sheet), wherein a top surface of the transparent cover sheet provides a sensing surface in the sensing region for sensing an object (See paragraph [0152], disclosing a cover-glass, a top surface of which provides a sensing surface in the sensing region for sensing an object (a finger); See also FIGS. 18A and 18B, showing how the top surface of the cover-glass provides a sensing surface).
Smith in view of Cheng does not explicitly teach (see elements emphasized in italics):
display pixel circuitry for driving the plurality of display elements and disposed over or within the display substrate; and
a transparent cover sheet disposed over the display pixel circuitry.
(Wang, paragraph [0001]), Wang teaches:
	display pixel circuitry (1212) for driving a plurality of display elements (See paragraph [0082], lines 1-4: each sub-pixel corresponds to a display element) and disposed over or within a display substrate (1211) (See FIG. 5: 1212 is disposed over or within 1211); and
	a transparent cover sheet (150) disposed over the display pixel circuitry (See FIG. 4; See paragraph [0074]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the optical sensing system (as taught by Smith in view of Cheng) by including display pixel circuitry for driving the plurality of display elements and disposed over or within the display substrate such that the transparent cover sheet is disposed over the display pixel circuitry (as taught by Wang). Doing so would allow the pixel circuitry to be integrated with the display elements and the detector along with circuitry for driving the detector, thereby simplifying and reducing manufacturing cost (See Wang, paragraph [0082]).

Regarding Claim 6, Smith in view of Cheng, and in further view of Wang teaches all of the elements of the claimed invention, as stated above. Furthermore, Smith teaches:
The optical sensing system of claim 5, wherein the plurality of detectors comprises a plurality of photosensors configured for detecting returned light from an active area of the sensing surface (See paragraph [0152]; See FIG. 16A: the Examiner is interpreting the entire depicted area of the cover-glass), wherein the plurality of photosensors are disposed within an areal extent of the active area (See FIG. 16A: 1605 are disposed within the areal extent of the active area of the cover-glass).

Regarding Claim 7, Smith in view of Cheng, and in further view of Wang teaches all of the elements of the claimed invention, as stated above. Furthermore, Smith teaches:
The optical sensing system of claim 6, wherein the object comprises a fingerprint (See paragraph [0151], disclosing detecting a fingerprint).

Claim 14, Smith in view of Cheng teaches all of the elements of the claimed invention, as stated above. Furthermore, Smith teaches:
The optical display device of claim 12, further comprising:
a transparent cover sheet disposed over the plurality of display elements (See paragraph [0152], disclosing a cover-glass; See FIG. 16A, showing a structure over the plurality of display elements corresponding to a transparent cover sheet), wherein a top surface of the transparent cover sheet provides a sensing surface in the sensing region for sensing an object (See paragraph [0152], disclosing a cover-glass, a top surface of which provides a sensing surface in the sensing region for sensing an object (a finger); See also FIGS. 18A and 18B, showing how the top surface of the cover-glass provides a sensing surface).
Smith in view of Cheng does not explicitly teach (see elements emphasized in italics):
display pixel circuitry for driving the plurality of display elements and disposed over or within the display substrate; and
a transparent cover sheet disposed over the display pixel circuitry.
However, in the same field of endeavor, texture recognition devices (Wang, paragraph [0001]), Wang teaches:
	display pixel circuitry (1212) for driving a plurality of display elements (See paragraph [0082], lines 1-4: each sub-pixel corresponds to a display element) and disposed over or within a display substrate (1211) (See FIG. 5: 1212 is disposed over or within 1211); and
	a transparent cover sheet (150) disposed over the display pixel circuitry (See FIG. 4; See paragraph [0074]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the optical display device (as taught by Smith in view of Cheng) by including display pixel circuitry for driving the plurality of display elements and disposed over or within the display substrate such that the transparent cover sheet is disposed over the display pixel circuitry (as taught by Wang). Doing so would allow the pixel circuitry to be integrated with the display elements and the detector along with circuitry for driving the detector, thereby simplifying and reducing manufacturing cost (See Wang, paragraph [0082]).

Claim 15, Smith in view of Cheng, and in further view of Wang teaches all of the elements of the claimed invention, as stated above. Furthermore, Smith teaches:
The optical display device of claim 14, wherein the object comprises a fingerprint (See paragraph [0151], disclosing detecting a fingerprint).

Claims 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Cheng as applied to claims 1 and 12 above, and further in view of Wang et al. (US 20180210571 A1), hereinafter Wang-2.

Regarding Claim 11, Smith in view of Cheng teaches all of the elements of the claimed invention, as stated above. Furthermore, Smith teaches:
The optical sensing system of claim 1, wherein the at least one aperture region includes multiple aperture regions (See FIG. 16A: there are multiple aperture regions between each group of R, G, B sub-pixels).
Smith in view of Cheng does not explicitly teach:
wherein the multiple aperture regions have an aperture region pitch of between about 50µm and about 10mm.
However, in the same field of endeavor, optical sensing systems (Wang-2, Abstact), Wang-2 teaches:
	Sensing regions have a pitch of between about 50µm and about 10mm (See paragraph [0032], lines 8-11) 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the optical sensing system (as taught by Smith in view of Cheng) so the multiple aperture regions have an aperture region pitch of between about 50µm and about 10mm (according to Wang-2). This would be achieved by adopting the pitch taught by Wang-2 between sensing regions. As shown in FIG. 16A of Smith, the photo-detectors 1605 are located within aperture regions. As discussed in the above combination of Smith in view of Cheng, the photo-detectors 1605 of Smith were removed to create the aperture regions shown in FIG. 2c of Chang. Therefore, one of ordinary skill in the art would have recognized that the pitch between the aperture regions is the same as a pitch between sensing regions, and therefore would arrive at the claimed pitch by adopting the pitch between sensing regions taught by Wang. Doing so would have insured that fingerprint identification can be achieved by setting the pitch in accordance with the spacing of a fingerprint (See Wang, paragraph [0032]).

Claim 19, Smith in view of Cheng does not explicitly teach:
The optical display device of claim 12, wherein the aperture regions of the plurality of aperture regions have an aperture region pitch of between about  about 50µm and about 10mm.
However, in the same field of endeavor, optical sensing systems (Wang, Abstact), Wang teaches:
	Sensing regions have a pitch of between about 50µm and about 10mm (See paragraph [0032], lines 8-11) 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the optical display device (as taught by Smith) so the aperture regions of the plurality of aperture regions have an aperture region pitch of between about  about 50µm and about 10mm (according to Wang). This would be achieved by adopting the pitch taught by Wang between sensing regions. As shown in FIG. 16A of Smith, the photo-detectors 1605 are located within the aperture regions. Therefore, one of ordinary skill in the art would have recognized that the pitch between the aperture regions is the same as a pitch between sensing regions, and therefore would arrive at the claimed pitch by adopting the pitch between sensing regions taught by Wang. Doing so would have insured that fingerprint identification can be achieved by setting the pitch in accordance with the spacing of a fingerprint (See Wang, paragraph [0032]).

Response to Arguments
Applicant's arguments filed 01/31/2022 have been fully considered but they are not persuasive in part and moot on the grounds of new rejections.
	Applicant argues the following (Remarks, page 6): “Referring to Smith Fig. 16A, the Office Action associates the regions of the display substrate 1606 between the R, G, B display sub-pixels with the claimed aperture region. Although Smith discloses that the substrate 1606 may be transparent, Smith is silent as to any aperture or hole in the display substrate 1606”. The Examiner respectfully disagrees. The Examiner respectfully submits that based on the broadest reasonable interpretation of the claim language in light of the specification, Smith teaches the argued limitation (See MPEP 2111). In particular, Applicant’s specification at paragraph [0085] discloses that “one or more of these photodiodes are replaced or supplanted with an opening (or hole) in that space instead”. As shown in FIG. 11, the aperture region is a “hole through the display substrate 1106” in that there are no elements disposed in the location of the aperture region, rather than being a hole bored through the display substrate 1106, as the Applicant appears to be implying. Therefore, in view of how the term “hole” is used in the specification, the 
	Applicant argues (Remarks, page 7): “Further, in Smith, the regions between the R, G, B display sub-pixels (associated with the aperture regions) are not spaced apart from any of the display sub-pixels by a pitch equal to a pitch between the display sub-pixels. Restated, the regions of the display substrate 1606 associated with the aperture regions do not replace or supplant any of the R, G, B display sub-pixels”. This argument is rendered moot on the grounds of new rejections. Specifically, Cheng has been introduced to render this limitation obvious in combination with Smith.
	For the above reasons, Applicant’s arguments are not convincing to overcome the current rejections.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin X Casarez whose telephone number is (571)270-5332. The examiner can normally be reached Monday-Friday: 7:30 am - 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN X CASAREZ/Examiner, Art Unit 2692